DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, 20, 21 drawn to crystal Forms I and II of Formula (VII-1), methods of preparation and methods of treatment, classified in C07C.
II. Claims 9-19, 22, 23 drawn to crystal Forms III and IV of Formula (VII-1), methods of preparation and methods of treatment, classified in C07C.

The Groups are independent and distinct because of their mutually exclusive crystalline forms.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
An examination of all the groups would require a search of an inordinate number of disparate subject areas and subclasses.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Ian Volek on 4/7/2022 a provisional election was made without traverse to prosecute the invention of Group II claims 9-19, 22 and 23.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-8, 20 and 21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ian Volek on 4/7/2022.

Cancel claims 1-8, 20 and 21.

Amend claims 18 and 19, as follows:

18. (Amended) A pharmaceutical composition comprising a mixture of at least two of a compound represented by the following (VII-1):

    PNG
    media_image1.png
    525
    2598
    media_image1.png
    Greyscale
,
and optionally a pharmaceutically acceptable carrier, 
wherein the at least two crystalline forms comprise:
a crystalline form III of the compound represented by the Formula (VII-1), having characteristic peaks appearing at lattice spacing (d) of 8.32, 6.10, 5.98, 5.51, 5.16, 5.07, 4.85, 4.70, 4.61, 4.35, 4.20, 4.06, 4.00, 3.95, 3.77, 3.73, 3.65, 3.42, 3.39, 3.36, 3.26, 3.23, 3.13, 3.09, 2.99, 2.81 and 2.52 Å in the powder X-ray diffraction pattern; and
a crystalline form IV of the compound represented by the Formula (VII-1), having characteristic peaks appearing at lattice spacing (d) of 7.88, 6.41, 5.20, 4.67, 4.50, 4.02, 3.81, 3.75, 3.70, 3.62, 3.38, 3.23, 3.20, and 2.74 Å in the powder X-ray diffraction pattern.

19. (Amended) A pharmaceutical composition comprising a mixture of at least two of a compound represented by the following (VII-1):

    PNG
    media_image1.png
    525
    2598
    media_image1.png
    Greyscale
,

a [Symbol font/0x62]-lactam antibiotic selected from the group consisting of ampicillin, amoxicillin, piperacillin, ticarcillin, flomoxef, cefotaxime, ceftriaxone, ceftazidime, cefepime, ceftaroline, ceftolozane, imipenem, meropenem, biapenem, doripenem, ertapenem and aztreonam, 
and optionally a pharmaceutically acceptable carrier, 
wherein the at least two crystalline forms comprise:
a crystalline form III of the compound represented by the Formula (VII-1), having characteristic peaks appearing at lattice spacing (d) of 8.32, 6.10, 5.98, 5.51, 5.16, 5.07, 4.85, 4.70, 4.61, 4.35, 4.20, 4.06, 4.00, 3.95, 3.77, 3.73, 3.65, 3.42, 3.39, 3.36, 3.26, 3.23, 3.13, 3.09, 2.99, 2.81 and 2.52 Å in the powder X-ray diffraction pattern; and
a crystalline form IV of the compound represented by the Formula (VII-1), having characteristic peaks appearing at lattice spacing (d) of 7.88, 6.41, 5.20, 4.67, 4.50, 4.02, 3.81, 3.75, 3.70, 3.62, 3.38, 3.23, 3.20, and 2.74 Å in the powder X-ray diffraction pattern.


The following is an examiner’s statement of reasons for allowance: 
A search of the prior art failed to uncover a reference teaching the crystalline Forms III and IV of Formula (VII-1) or methods of preparing these crystalline forms, much less a reason to modify a known solid form of this compound, or process, in a manner providing these Forms, within the meaning of section 103.  The search therefore also necessarily failed to provide any reference teaching or suggesting a method of using these crystalline Forms. See for example, U.S. Patent No. 9,181,250, which fails to teach or suggest the instant crystalline forms with the required X-ray diffraction peaks. 
Claims 18 and 19 are dependent claims that are rewritten into independent form to conform to the election of crystalline forms III and IV, as well as to avoid issues of proper dependent form. 
By the forgoing amendment, Applicant has limited the claims to crystalline Forms III and IV of Formula (VII-1).  Applicant may file one or more divisional applications covering any non-elected invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642